

116 S4934 IS: Mercury Vapor Study Act of 2020
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4934IN THE SENATE OF THE UNITED STATESDecember 1, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to conduct a study on mercury vapor released from synthetic flooring made using phenylmercuric acetate, and for other purposes.1.Short titleThis Act may be cited as the Mercury Vapor Study Act of 2020.2.FindingsCongress finds that—(1)PMA flooring, a type of rubberized polyurethane flooring, was widely installed in schools, hospitals, retirement homes, community centers, and other public spaces starting in the 1960s; (2)PMA flooring may release mercury vapor into the air as the flooring deteriorates; (3)mercury is a persistent bioaccumulative neurotoxin with great potential for harm, particularly for children and other vulnerable populations; (4)there have been no studies examining the effects on children and other vulnerable populations from mercury vapor emitted from PMA flooring; (5)several States have issued guidance on maximum acceptable levels of mercury vapor from PMA flooring, but the guidance levels vary from State to State and there is currently no national standard; (6)school districts and other public spaces across the United States are unaware of the risk of mercury vapor exposure from PMA flooring; and (7)as of November 2020, it is not known—(A)how many schools and public spaces have PMA flooring installed;(B)which schools and public spaces may have PMA flooring installed; and (C)whether PMA flooring is still being installed in school districts and public spaces across the United States. 3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)PMA flooringThe term PMA flooring means synthetic flooring made using phenylmercuric acetate as a catalyst.4.Study on the effects of mercury vapor from PMA flooring on human health(a)StudyThe Administrator, in consultation with the Administrator of the Agency for Toxic Substances and Disease Registry, the Consumer Product Safety Commission, and the heads of other appropriate Federal agencies, shall conduct a study—(1)on the potential exposure to mercury vapor from PMA flooring, including by collecting existing data and obtaining new data on mercury vapor concentrations in facilities with PMA flooring;(2)on the prevalence of PMA flooring in schools; and(3)to establish appropriate industrial hygiene monitoring steps to prevent or interdict mercury vapor exposure.(b)ReportNot later than 540 days after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available on the website of the Environmental Protection Agency a report that includes—(1)a description of the results of the study conducted under subsection (a);(2)a calculation of the minimal risk level for exposure to mercury vapor from PMA flooring;(3)a registry of schools with PMA flooring;(4)guidance on best practices to properly address and mitigate the risk of mercury vapor exposure from PMA flooring;(5)a plan to communicate the potential hazards of PMA flooring to school districts and the general public; and(6)a recommendation as to whether to ban, phase out, or otherwise restrict the future installation of PMA flooring. 